AO 2450 (SOIL Rev. 03/ 15) Judgment in a Criminal Case for Revocation


                             UNITED STATES DISTRICT COURT
                                        Southe1n District of Illinois
                                                        )
       UNITED STATES OF AMERICA                         )      JUDGMENT IN A CJUMINAL CASE
                                                        )      (for Revocation of Probation or Supervised Release)
                        v.                              )
                                                        )      Case Number: 13-CR-40053-JPG-3
                                                        )      USM Number: 10269-025
           JUSTINN. POCRNICH
                                                        )
                                                        )
                                                               MELISSA A. DAY
                                                               Defendant's Attorney

THE DEFENDANT:

 C8J   admitted guilt to violation of condition(s)     As alleged below           of the term of supervision.
 0     was found in violation of condition(s)                                     after denial of guilt.

The defendant is adjudicated guilty of these violations:

 Violation Number             Nature of Violation                                                  Violation Ended
 Mandatory                    The offender committed the offense of False Statements.              10/29/20 18

      The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

 0     The defendant has been found not guilty on count(s)
 0     Count(s) Dis 0 are dismissed on the motion of the United States.

0      The defendant has not violated condition(s) and is discharged as to such violation(s) condition.
       It is ordered that the defendant shall notify the United States attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify
the court and United States attorney of any material change in the defendant's economic circumstances.

 Last Four Digits of Defendant's Soc. Sec.: 4641              November 29, 2018
                                                              Date oflmposition of Judgfl'!ent


                                                               Si~tf:rt~
 Defendant's Year of Birth: 1985


 City and State of Defendant's Residence:                     J. Phil Gilbert. U.S . District Judge
 Newton, Illinois                                             Name and Title of Judge

                                                              Date Signed:      // .. .l'l·d.Pll
AO 2450 (SOIL Rev. 03/15) Judgment in a Criminal Case for Revocation
                                                                                                        Judgment Page 2 of 3
DEFENDANT: Justin N Pocrnich
CASE NUMBER: 13-cr-40053-JPG-3

                                      ADDITIONAL COUNTS OF CONVICTION

                                                                                                              Violation
 Violation Number                   Nature of Violation                                                       Concluded
 Mandatory                          The offender unlawfully possessed methamphetamine, a                      5/15/2018
                                    controlled substance, in that he tested positive for
                                    methamphetamine by urinalysis.

                                   The offender unlawfully possessed methamphetamine, a                       5/22/2018
                                   controlled substance, in that he tested positive for
                                   methamphetamine by urinalysis.

                                   The offender unlawfully possessed methamphetam_ine, a                     10119/2018
                                   controlled substance, in that he tested positive for
                                   methamphetamine by urinalysis.

                                   The offender unlawfully possessed marijuana, a controlled                 10/19/2018
                                   substance, in that he tested positive for marijuana by urinalysis.

 Standard#2                        The offender failed to submit monthly report forms for the                   9/2018
                                   following months: April 2018; May 2018; August 2018; and
                                   September 2018.

 Standard #3                       The offender failed to provide truthful information to the                10/19/2018
                                   probation officer concerning his drug use.

 Standard #5                       The offender failed to maintain employment since April 16,                4/16/2018
                                   2018.

 Standard#6                        The offender changed residences without notifying the probation           4/16/2018
                                   officer.

                                   The offender was fired from his employment without notifying              4116/2018
                                   the probation officer.

 Standard #9                       Offender associated with Clayton Beavers, a convicted felon,                10/2018
                                   without permission of the probation officer.

 Special                           The offender failed to attend substance abuse counseling.                  10/4/2018

                                   The offender failed to attend substance abuse counseling.                  10/5/2018

                                   The offender failed to attend substance abuse counseling.                 10/16/2018
AO 2450 (SOIL Rev. 03/15) Judgment in a Criminal Case for Revocation
                                                                                                   Judgment Page 3 of 3
DEFENDANT: Justin N Pocrnich
CASE NUMBER: 13-cr-40053-JPG-3

                                                          IMPRISONMENT

       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a total term of: 24 months


IZI   The court makes the following recommendations to the Bureau of Prisons:
      The Court recommends the Defendant receive mental health and drug treatment.
IZI   The defendant is remanded to the custody of the United States Marshal.
D     The defendant shall surrender to the United States Marshal for this district:
      D at                          Da.m. D p.m. on
      D as notified by the United States Marshal.

D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      Prisons:
      Dbefore 2 p.m. on
      D as notified by the United States Marshal.
      D as notified by the Probation or Pretrial Services Office.

                                                                RETURN

I have executed this judgment as follows:

          Defendant delivered on                                        to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at                                             with a certified copy of this judgment




                                                                        UNITED STATES MARSHAL

                                                                       By _ _ _ _ _ _ _ _ _ _ _ _ _ _   ~



                                                                         DEPUTY UNITED STATES MARSHAL
